DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou, EP 3417558 B1.
Regarding claims 1, 9 and 15, Papasakellariou discloses a wireless communication system, comprising: determining an unlicensed band set, wherein the unlicensed band set comprises A unlicensed bands (p. [0079]: when using an  unlicensed band for communication between an eNB and a UE, such communication can often have to satisfy regulatory requirements for using the unlicensed band, and claims 1 and 6); determining an available unlicensed band set, wherein the available unlicensed band set comprises B unlicensed bands, and the available unlicensed band set is a subset of the unlicensed band set (p. [0079]: a transmission from either the eNB or the UE occupies at least eighty percent (80%) of an available BW on the unlicensed band, or power spectral density and claims 1 and 6); and determining C first unlicensed bands in the available unlicensed band set, wherein the C first unlicensed bands comprise a control channel (p. [0060]: DCI on unlicensed band; p. [0079], [0084]: PUCCH, PDCCH of the unlicensed band, and claims 1 and 6). Papasakellariou does not explicitly disclose A, B and C are all positive integers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include integer A, B and C into Papasakellariou’s system as a  designer’s choice.
Regarding claims 2, 10 and 16, Papasakellariou discloses wherein the method further comprises: sending first indication information to a terminal device by using a licensed band, wherein the first indication information is used to indicate the determined C first unlicensed bands; sending first indication information to a terminal device by using at least one unlicensed band in the available unlicensed band set, wherein the first indication information is used to indicate the determined C first unlicensed bands (p. [0060]: DCI on unlicensed band; p. [0079], [0084]: PUCCH, PDCCH of the unlicensed band, and claims 1 and 6); or sending first indication information to a terminal device by using at least one of the determined C first unlicensed bands, wherein the first indication information is used to indicate the determined C first unlicensed bands.
Regarding claims 3, 11 and 17, Papasakellariou does not disclose wherein the first indication information is a bitmap, the bitmap comprises A bits, the A bits in the bitmap correspond to the A unlicensed bands, and a value of each of the A bits is used to indicate whether a corresponding unlicensed band is included in the C first unlicensed bands; the first indication information is a bitmap, the bitmap comprises B bits, the B bits in the bitmap correspond to the B available unlicensed bands, and a value of each of the B bits is 3US Continuation Application of PCT/CN2019/077124Preliminary Amendment used to indicate whether a corresponding unlicensed band is included in the C first unlicensed bands; the first indication information is a bitmap, the bitmap comprises A-1 bits, the A-1 bits in the bitmap correspond to A-1 unlicensed bands, the A-1 unlicensed bands are unlicensed bands that are other than a first unlicensed band for sending the first indication information and that are in the A unlicensed bands, and a value of each of the A-1 bits is used to indicate whether a corresponding unlicensed band is included in the C first unlicensed bands; or the first indication information is a bitmap, the bitmap comprises B-1 bits, the B-1 bits in the bitmap correspond to B-1 available unlicensed bands, the B-1 available unlicensed bands are available unlicensed bands that are other than a first unlicensed band for sending the first indication information and that are in the B available unlicensed bands, and a value of each of the B-1 bits is used to indicate whether a corresponding unlicensed band is included in the C first unlicensed bands. Examiner takes official notice to control in the system is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the well-known feature into Papasakellariou’s system as a  designer’s choice.
Allowable Subject Matter
Claims 4-7, 11-14, and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                                                                                                           
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463